Citation Nr: 1130952	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  07-13 694A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to burial benefits based on service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had active service from August 1955 to October 1963 and from January 1964 to December 1966; he died in January 2006.  The Veteran was wounded in combat while serving in Vietnam.  His awards included the Purple Heart and the Combat Infantry Badge.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2011, the Board sent the case out for a Veterans Health Administration (VHA) expert opinion.  The case has been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection had been in effect for PTSD, diabetes mellitus and shell fragment wound to Muscle Group IV; none of these disabilities either caused or contributed substantially or materially to cause death.

2.  The Veteran died in January 2006 due to metastatic colon cancer and his death was unrelated to his military service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The cause of the Veteran's death was not due to a disability incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 1310 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010).

2.  The requirements for entitlement to burial benefits based on service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. § 2307 (West 2002); 38 C.F.R. § 3.1600 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) expanded the VA notice requirements for a claim for service connection for the cause of a veteran's death.  The Court held that when adjudicating such a claim, VA must perform a different analysis depending upon whether a veteran was service connected for a disability during his or her lifetime and held that 38 U.S.C.A. § 5103(a) notice for a cause of death case must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death, (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service connected.  Hupp, 21 Vet. App. at 352-53.  The appellant was provided VCAA notice meeting the requirements of Hupp by way of a letter dated in July 2009.  Subsequently, the appellant's claim was readjudicated by the RO by way of a December 2009 supplemental statement of the case.

With regard to the appellant's claim for burial benefits based on service connection for the cause of the Veteran's death an April 2006 VCAA notice letter informed provided the required notification to the appellant.  Regardless of the notice sent to the appellant, a reasonable person could be expected to understand what was needed to substantiate the claim from the notice that was provided to her.

The Board finds that all necessary development of evidence has been completed. Records of the Veteran's private and VA medical records have been obtained.  The Veteran's VA medical records have been reviewed and a VA medical opinion has been obtained.  The appellant has submitted private doctor's statements in support of her claim. 

In sum, the Board is satisfied that the originating agency properly processed the appellant's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).




II.  Cause of Death

The appellant asserts that she should be granted service connection for the cause of the Veteran's death.  As shown below the Board finds that service connection for the cause of the Veteran's death is not warranted.

At an October 2010 hearing, the appellant claimed that the Veteran's colon cancer was caused by his exposure to Agent Orange in Vietnam.  She further asserted that the adenocarcinoma of the lungs could have been a primary cancer and thus there is a presumption that the Veteran's lung cancer was due to exposure to Agent Orange.  The appellant further claimed that the Veteran's service-connected PTSD caused the Veteran to develop colitis which caused the Veteran to develop the cancer of the colon that caused the Veteran's death.  Finally she asserted that the Veteran's service-connected diabetes mellitus hastened the Veteran's death.

To establish service connection for the cause of a veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  For the service-connected disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal relationship.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection for certain chronic diseases, including cancer, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2010).

Additionally, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2010).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e) (2010).

The enumerated diseases which are deemed to be associated with herbicide exposure include lung cancer.  Additionally, effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add ischemic heart disease to the list of diseases associated with exposure to herbicide agents.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  The term "ischemic heart disease" includes myocardial infarction, atherosclerotic cardiovascular disease, coronary bypass surgery, and stable and unstable angina.  See 75 Fed. Reg. 14,391 (March 25, 2010).

The Secretary of Veterans Affairs also determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 59 Fed. Reg. 341 (Jan. 4, 1994); 61 Fed. Reg. 41,442 (Aug. 8, 1996); 64 Fed. Reg. 59,232 (Nov. 2, 1999); 66 Fed. Reg. 2376 (Jan. 11, 2001); 67 Fed. Reg. 42,600 (June 4, 2002); 68 Fed. Reg. 27,630 (May 30, 2003); 72 Fed. Reg. 32,395 (June 12, 2007); 75 Fed. Reg. 32,540 (June 8, 2010); 75 Fed. Reg. 81,322 (Dec. 27, 2010).

The death certificate shows that the Veteran died in January 2006 of metastatic colon cancer of three and one half years duration.  An autopsy was not performed.  

At the time of the Veteran's death service connection was in effect for shell fragment wound of Muscle Group IV (30 percent), posttraumatic stress disorder (30 percent), and diabetes mellitus (20 percent).  

Private medical records dated in February 2003 note that while being treated for colon adenocarcinoma the Veteran was found to have nodules in the lungs.  The biopsy report notes that the features of the neoplasm were suggestive of a metastatic colorectal adenocarcinoma, though a primary lung adenocarcinoma could not be totally excluded.  An addendum later in February 2003 states that given the clinical history of previous colorectal carcinoma, the morphologic and immunoprofile, it was reasonable to assume that the neoplasm in the lung represented a metastatic colorectal carcinoma.

A February 2003 letter from the Veteran's oncologist, Dr. Sharma, stated that the Veteran had chronic colitis which probably was the etiological causation of his malignancy. 

The Veteran's medical records were examined by a VA physician in March 2009.  The examiner noted that the Veteran had had colon cancer that eventually metasized to the lungs.  The examiner opined that the Veteran did not develop colon cancer due to chronic colitis due to PTSD.  He noted that it was not the generally accepted opinion of the medical profession that chronic colitis leads to cancer of the colon.  He stated that a review of the surgical literature will confirm that colitis does not cause cancer of the colon.

The appellant submitted an August 2009 letter from another of the Veteran's oncologists.  Dr. Shenkenberg stated that the Veteran had exposure to Agent Orange, that he developed metastatic colon cancer, diabetes mellitus and peripheral neuropathy later in life.  It was his opinion that those diseases were medically related to Agent Orange exposure and that these illnesses ultimately led to the Veteran's death.  It was his medical opinion that the Veteran's Agent Orange exposure contributed to his demise and to his malignancy situation.

A VHA expert opinion was obtained in April 2011.  The VHA physician reviewed the Veteran's medical records noting that the Veteran was diagnosed as having sigmoid colon cancer in May 2002.  A surveillance scan in December 2002 showed a nodule in the right lung.  It was surgically removed and found consistent with metastatic cancer from the colon.  Further spread of the colon cancer was noted to the chest wall and eventually to the spine and brain.  The death was the result of progression of the cancer.  The VHA expert noted that the Veteran's lung lesion was biopsied and special immunohistochemical stains on the tissue confirmed that the cancer was arising from the colon.  Based on the pathological evaluation as well as the clinical and radiological presentation it was his opinion that the cancer was not a lung cancer.  The VHA examiner went on to state that a review of the medical records did not show unequivocal evidence for inflammatory bowel disease (colitis).  He opined that the Veteran's colon cancer was unrelated to PTSD.  The examiner went on to state that colon cancer, or its metastasis to the lungs, is not considered related to Agent Orange exposure based on the available scientific evidence or by any legislative mandate.  He opined that the Veteran's cancer was not related to Agent Orange exposure.  Finally the VHA expert opined that the Veteran's diabetes mellitus did not in any way interfere with or complicate the treatment/management of colon cancer.  He stated that the Veteran's death was not in any way related to the diabetes and opined that the diabetes mellitus did not contribute materially to the Veteran's death.

It is entirely within the Board's province to give more probative weight to certain pieces of evidence than others.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  Obviously, this responsibility is more difficult when, as here, medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determination and there must be plausible reasons for favoring one medical opinion over another.  Evans at 31.  

The Board does not find the February 2003 statement of Dr. Sharma to be of much probative value to the appellant's claim.  Dr. Sharma provided no reasoning for his opinion that Veteran had chronic colitis was probably the etiological causation of his malignancy.  As noted by the April 2011 VHA opinion, the Veteran's records do not indicate that he had chronic collitis and the medical literature does not indicate that colitis causes colon cancer.  Consequently The Board finds that the February 2003 opinion of Dr. Sharma carries little probative value.

The Board also does not find that August 2009 statement of Dr. Shenkenberg to carry much probative weight.  He provided no rationale for his opinion that metastatic colon cancer is related to exposure to Agent Orange.

The Board finds that the most probative medical evidence of record includes the contemporary treatment records which show that testing of the nodules in the Veteran's lungs indicate that the nodules were due to the Veteran's primary colon cancer.  The Board considers the statements of the March 2009 VA examiner and the April 2011 VHA expert to be very probative.  These examiners reviewed the Veteran's medical history and explained that the Veteran's terminal cancer was from the colon and that colon cancer is not related to Agent Orange exposure.  Furthermore the April 2011 VHA expert noted that the record did not indicate that the Veteran had colitis and opined that the Veteran's colon cancer was unrelated to PTSD.   

The Board finds that the most probative evidence of record shows that the Veteran died of metastatic colon cancer and not of lung cancer.  This is shown by the Veteran's death certificate and by the probative VA and VHA medical opinions.  Consequently the Veteran's death was not due to one of the presumptive diseases listed in 38 C.F.R. § 3.309(e) for which service connection is assumed for those Veteran's who were exposed to Agent Orange.  Colon cancer is not one of the presumptive diseases listed.  The Board recognizes that lung cancer is one of the presumptive diseases under 38 C.F.R. § 3.309(e), but as noted above, the most probative evidence of record indicates that the Veteran did not die as a result of lung cancer.  

As explained above, the most probative medical opinions indicate that the Veteran's death from metastatic colon cancer was not related to the Veteran's exposure to Agent Orange on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Additionally, the most probative medical evidence shows that the Veteran's death was not related to his service-connected PTSD, his service-connected diabetes mellitus, or to any other service-connected disability.  The most probative evidence of record indicates that the Veteran's service-connected disabilities did not contribute substantially or materially to the cause of the Veteran's death.  

In summary, the Board finds that the VA physician's opinions that are based on a review of the Veteran's medical records dating from the original diagnosis of colon cancer and in which the physicians provided reasons and bases for their opinions, are the most probative opinion of record.  As noted above, the Board finds the statements of Dr. Sharma or Dr. Shenkenberg to be of little probative value.  Because the most probative evidence reveals that the Veteran's death was unrelated to exposure to Agent Orange and unrelated to any service-connected disability, service connection for the cause of the Veteran's death is not warranted.

III.  Service-connected Burial Benefits

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  If a veteran dies as a result of a service-connected disability or disabilities, certain burial benefits may be paid.  38 C.F.R. § 3.1600(a).

As explained above, the Veteran did not die as a result of a service-connected disability.  Accordingly, the appellant is not entitled to burial benefits based on service connection for the cause of the Veteran's death.

In reaching this decision, the Board has carefully considered the appellant's contentions to the effect that the Veteran had lengthy periods of honorable service, that he served in Vietnam, that he had two Purple Hearts and that he was awarded the Bronze Star.  Although the Board recognizes the honorable service of the Veteran, and while sympathetic to the appellant's arguments, as the discussion above illustrates, the law and regulations governing the payment of service-connected burial benefits establish very specific eligibility requirements for such benefits.  Thus, while the Board respects the honorable service of the Veteran in defense of our nation, under the circumstances of this case, the claim for burial benefits based on service connection for the cause of the Veteran's death must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for cause of the Veteran's death is denied.

Entitlement to burial benefits based on service connection for the cause of the Veteran's death is denied.


____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


